Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, *1700A.J.), rendered April 27, 2010. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [6]), defendant’s sole challenge is to the severity of the sentence. Defendant’s unrestricted waiver of the right to appeal encompasses that challenge (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Smith, Centra, Sconiers and Martoche, JJ.